ATTORNEYS FOR APPELLANT VEOLIA WATER              ATTORNEYS FOR APPELLEES
INDIANAPOLIS, LLC                                 Robert A. Smith
Matthew W. Melton                                 Ary Avnet
Cynthia E. Lasher                                 Noblesville, Indiana
Peter A. Schroeder
Indianapolis, Indiana


ATTORNEYS FOR APPELLANTS CITY OF
INDIANAPOLIS, DEPARTMENT OF WATERWORKS AND                             Jul 09 2014, 11:11 am
CITY OF INDIANAPOLIS
Karl L. Mulvaney
Brian W. Welch
Carl A. Hayes
Indianapolis, Indiana




                                         In the
                       Indiana Supreme Court
                                 No. 49S04-1301-PL-00008

VEOLIA WATER INDIANAPOLIS, LLC,
CITY OF INDIANAPOLIS, DEPARTMENT OF
WATERWORKS, AND CITY OF INDIANAPOLIS,
                                                         Appellants (Defendants below),

                                             v.

NATIONAL TRUST INSURANCE COMPANY
AND FCCI INSURANCE COMPANY A/S/O
ULTRA STEAK, INC. D/B/A TEXAS
ROADHOUSE,
                                                         Appellees (Plaintiffs below).


         Appeal from the Marion County Superior Court, No. 49D12-1010-PL-044624
                          The Honorable Heather A. Welch, Judge


                                  On Petition for Rehearing



                                        July 9, 2014
David, Justice.

       Veolia seeks rehearing and asks this Court to determine whether the Insurers are third-
party beneficiaries to the Management Agreement between Veolia and the City of Indianapolis.
We now grant rehearing. As to all issues not expressly addressed in our principal opinion, the
Court of Appeals is summarily affirmed pursuant to Ind. Appellate Rule 58(A)(2).




Dickson, C.J., Rucker, Massa, and Rush, J.J., concur.




                                               2